Exhibit 10.1
 
Executive Employment Agreement
 


ARIAD Pharmaceuticals, Inc. (the "Company") a Delaware corporation, and Martin
John Duvall (the "Employee") enter into the following Executive Employment
Agreement as of the 3rd day of September, 2011 (hereafter, the “Agreement”).
 
WHEREAS, the Company wishes to offer the Employee employment according to the
following terms and conditions;
 
WHEREAS, the Employee wishes to accept employment with the Company on such
terms;
 
WHEREAS, the parties mutually intend that this Agreement shall be the sole
agreement between them concerning the Company’s employment of the Employee and
the terms and conditions of such employment;
 
NOW, THEREFORE, the Company and the Employee agree as follows:
 
 
1.
Employment, Duties and Acceptance.

 
1.1           The Company hereby employs the Employee, for the Term (as
hereinafter defined), to render full-time services to the Company, and to
perform such duties, as the Chief Executive Officer of the Company shall
reasonably direct Employee to perform.  The Employee's initial title shall be
Senior Vice President, Commercial Operations, and he initially shall report
directly to the Chief Executive Officer, unless and until the Chief Executive
Officer shall change such title or reporting relationship, in his or her sole
discretion.
 
1.2            The Employee hereby accepts such employment and agrees to render
the services described above.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           The principal place of employment of the Employee hereunder shall
be in the greater Boston, Massachusetts area, or other locations reasonably
acceptable to the Employee.  The Employee acknowledges that, for limited periods
of time, Employee may be required to provide services to the Company outside of
the Boston, Massachusetts area.
 
1.4           Notwithstanding anything to the contrary herein, although the
Employee shall provide services as a full-time employee, it is understood that
the Employee may (a) have an academic appointment and (b) participate in
professional activities (collectively, "Permitted Activities”); provided,
however, that such Permitted Activities do not interfere with the Employee's
duties to the Company.
 
1.5           The Employee represents and affirms that, as of the Effective
Date, Employee does not have any other contractual obligations to any other
person or entity that would prohibit or limit Employee’s employment with the
Company or that would conflict with the terms of this Agreement, except for the
duty not to use or disclose another entity’s confidential information without
authorization.  Employee further acknowledges that the Company instructs
Employee not to bring to ARIAD, use or disclose in the course of Employee’s
employment any confidential information belonging to another person or entity,
without that person or entity’s express authorization.

 
 
2.
Term of Employment.

 
The term of the Employee's employment under this Agreement (the "Term") shall
commence on September 6, 2011 (the "Effective Date"), or such other date
mutually agreed upon by the parties, and shall end on December 31, 2013, unless
sooner terminated pursuant to Section 4 or 5 of this Agreement; provided,
however, that this Agreement shall automatically be renewed for successive
one-year terms (the Term and, if the period of employment is so renewed, such
additional period(s) of employment are collectively referred to herein as the
"Term") unless terminated by written notice given by either party to the other
at least ninety (90) days prior to the end of the applicable Term.
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.
Compensation.

 
3.1            As full compensation for all services to be rendered pursuant to
this Agreement, the Company agrees to pay the Employee, during the Term, a base
salary at the fixed rate of $380,000 per annum, and increased each year, by
amounts, if any, to be determined by the Compensation Committee of the Board of
Directors of the Company (the "Board"), in its sole discretion, payable in equal
biweekly installments, less such deductions or amounts to be withheld as shall
be required by applicable law and regulations.
 
3.2            Each year, Employee shall be eligible to receive a discretionary
bonus.  The target for such discretionary bonus shall be thirty (30) percent of
Employee’s base salary, but the Company may elect to pay a greater or lesser
bonus, in its sole discretion, which shall be determined annually by the
Board.  Factors that may be considered by the Board in determining bonus
eligibility and the size of a bonus awarded, if any, include the Employee’s
level of performance, the Company’s achievement of its business goals, and
special contributions that the Employee may have made during the year under
consideration.  The bonus, if any, may be paid in the form of stock options,
restricted stock, restricted stock units, performance shares, deferred
compensation or cash, as determined by the Board.  In the event of any conflict
between any equity-based or other compensation plan documents and this
Agreement, the terms of this Agreement shall control.
 
 
3

--------------------------------------------------------------------------------

 


3.3            The Company shall pay or reimburse the following expenses that
Employee may incur in connection with his relocation to the Boston,
Massachusetts area:  (1) all reasonable direct out-of-pocket costs of
transporting the Employee, the Employee’s immediate family and the Employee’s
household items from the Employee’s current residence in New Jersey to a new
residence in the greater Boston, Massachusetts area; (ii) reasonable travel and
lodging expenses for the Employee’s spouse related to visiting the greater
Boston, Massachusetts area, on no more than four (4) occasions, to search for a
new residence; (iii) reasonable costs of rent and primary services associated
with temporary housing at an approved location in the greater Boston,
Massachusetts area for a maximum period of eleven (11) months from the Effective
Date; (v) except as described in the next succeeding sentence and subject to
prior approval, the reasonable closing costs associated with the Employee’s
purchase of a new residence in the greater Boston, Massachusetts area within
eleven (11) months of the Effective Date.  The following closing costs will not
be paid by the Company: (i) real estate and other taxes; (ii) insurance premiums
other than title insurance; and (iii) commitment fees and prepaid interest
(i.e., “points”) in excess of two percent (2%).
 
 
4

--------------------------------------------------------------------------------

 
 
3.4           To facilitate relocation of the Employee and his family to the
greater Boston, Massachusetts area prior to August 5, 2012, the Company will
provide the Employee with a one-time relocation advance (the “Advance”) in the
gross amount of $50,000 in accordance with the following conditions: (i) if the
Employee elects to purchase a residence, the Advance shall be payable upon
written request by the Employee to the Company at least five (5) days in advance
of the date upon which the Employee is required to make a material down-payment
towards the purchase of such a residence, or (ii) if the Employee elects to
rent, for a period of at least 12 months, a house, apartment, or condominium as
the primary residence for himself and his family, then the Advance shall be
payable upon written request by the Employee to the Company within five (5) days
of the date upon which the Employee executes the lease agreement.  In order to
be eligible to receive the Advance, the Employee must be a full-time employee of
the Company in good standing.  Notwithstanding the foregoing, (i) if the
Employee terminates his employment or this Agreement prior to the second
anniversary of the Effective Date, except as provided pursuant to Section 5.1(a)
herein, or (ii) the Company terminates this Agreement for Cause at any time
pursuant to Section 4(c) herein, then the Employee shall be obligated to repay
the Advance within thirty (30) days of such termination.  If the Employee
remains employed with the Company in good standing as of September 6, 2013, then
the Advance shall no longer be subject to repayment by the Employee.  The
Employee authorizes the Company to withhold from final wages, expense
reimbursements, or other forms of compensation due to him at the time of
separation the Advance that he is required to repay.
 
 
5

--------------------------------------------------------------------------------

 
 
3.5           Subject to the approval of the Compensation Committee of the
Board, the Company shall grant the Employee an option to purchase 100,000 shares
of the Company’s Common Stock at the fair market value on the date of approval
by the Compensation Committee.  The Employee agrees that all such options shall
be subject to a four-year vesting schedule, vesting in equal increments of 25%
on each anniversary of their issuance.  Any unvested options shall be forfeited
to the Company in the event (i) the Company terminates this Agreement for Cause
pursuant to Section 4(c) herein, or (ii) either party elects not to renew this
Agreement pursuant to Section 2 herein.
 
3.6           Subject to the approval of the Compensation Committee of the
Board, the Company shall grant the Employee 25,000 ARIAD restricted stock units
on the date of the Board’s approval of the grant.  The Employee agrees that all
such restricted stock units shall be subject to a period of restriction as to
transfer and to repurchase by the Company with respect to 100% of such grant
until the second anniversary of the date of grant, and the underlying shares of
the Company’s Common Stock shall be issued upon the lapsing of such period of
restriction.  Unvested restricted stock units shall be forfeited to the Company
in the event (i) the Company terminates this Agreement for Cause pursuant to
Section 4(c) herein, or (ii) either party elects not to renew this Agreement
pursuant to Section 2 herein.
 
 
6

--------------------------------------------------------------------------------

 
 
3.7           The Employee shall be eligible under any incentive plan,
stock-based compensation plan, bonus, deferred or extra compensation plan,
pension, group health, disability, long-term care, and life insurance or other
so-called "fringe" benefits, which the Company provides for its executives at
the comparable level.  All stock awards, stock options, restricted stock,
restricted stock units, performance shares or bonuses in the form of deferred
compensation granted to the Employee by the Company prior to the Effective Date
or in the future shall be subject to vesting schedules, which shall be
determined by the Compensation Committee of the Board.  All stock awards, stock
options, restricted stock, restricted stock units, or performance shares granted
to the Employee shall also be subject to the terms of the Company’s equity-based
or other compensation plan documents under which such grants were made and any
certificates issued to the Employee in association with such grants.  Any
unvested stock awards, stock options, restricted stock, restricted stock units,
performance shares or unvested portions of past bonuses in the form of deferred
compensation shall be forfeited to the Company in the event (a) this Agreement
is terminated by the Company for Cause pursuant to Section 4(c) herein, or (b)
either party elects not to renew this Agreement pursuant to Section 2
herein.  This forfeiture provision shall apply to stock awards, stock options,
restricted stock, restricted stock units or performance shares and bonuses in
the form of deferred compensation that have been awarded prior to or concurrent
with the Effective Date of this Agreement, as well as those that may be awarded
in the future.
 
 
7

--------------------------------------------------------------------------------

 
 
4.            Termination by the Company.
 
The Company may terminate this Agreement, if any one or more of the following
shall occur:
 
(a)           The Employee shall die during the Term; provided, however, the
Employee's legal representatives shall be entitled to receive the compensation
provided for hereunder to the last day of the month in which Employee’s death
occurs.
 
(b)            The Employee shall become physically or mentally disabled,
whether totally or partially, so that he is unable substantially to perform his
services hereunder for (i) a period of one-hundred eighty (180) consecutive
days, or (ii) for shorter periods aggregating one-hundred eighty (180) days
during any twelve (12) month period.
 
(c)   The Employee acts, or fails to act, in a manner that provides Cause for
termination, as determined in the sole discretion of the Chief Executive Officer
of the Company.  For purposes of this Agreement, the term "Cause" means (i) the
failure by the Employee to perform any of Employee’s material duties hereunder,
(ii) the conviction of the Employee of any felony, (iii) the commission of any
crime relating to Employee’s employment with the Company, (iv) violation of any
federal, state or local law, or administrative regulation related to the
business of the Company, (v) conduct that could result in publicity reflecting
unfavorably on the Company, (vi) unprofessional conduct inconsistent with the
Employee’s position in the Company, (vii) failure to comply with the written
policies of the Company, or (viii) a material breach of the terms of this
Agreement by the Employee (including, without limitation, actions taken by the
Employee which create a conflict of interest for Employee between the Company or
any of its Affiliates and a competitor).  If the conduct constituting Cause
hereunder is susceptible to cure, the Company shall provide the Employee written
notice of termination pursuant to this Section 4, and Employee shall have thirty
(30) days to cure or remedy such failure or breach, in which case this Agreement
shall not be terminated.  If the conduct is not susceptible to cure as
determined by the Chief Executive Officer of the Company in his or her sole
discretion, this Agreement shall terminate upon written notice by the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) The Company elects to terminate the Employee’s employment and this Agreement
in circumstances not constituting Cause (as defined above), in which case the
Company is not required to provide advance notice, but the Employee may be
eligible for salary continuation payments and other benefits under Section 6.1
or Section 6.2 below.
 
5.      Termination by the Employee.
 
                                   5.1    The Employee may terminate this
Agreement, within ninety (90) days of the initial occurrence of any one or more
of the following:
 
(a)            a material breach of the terms of this Agreement by the Company
and such breach continues for thirty (30) days after the Employee gives the
Company written notice of such breach and an opportunity to cure it;
 
(b)            the Company shall make a general assignment for benefit of
creditors; or any proceeding shall be instituted by the Company seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking entry of an order for relief or the appointment
of a receiver, trustee, or other similar official for it or for any substantial
part of its property or the Company shall take any corporate action to authorize
any of the actions set forth above in this subsection 5(b);
 
 
9

--------------------------------------------------------------------------------

 
 
(c)            an involuntary petition shall be filed or an action or proceeding
otherwise commenced against the Company seeking reorganization, arrangement or
readjustment of the Company's debts or for any other relief under the Federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing and remain undismissed or
unstayed for a period of thirty (30) days;
 
(d)            a receiver, assignee, liquidator, trustee or similar officer for
the Company or for all or any part of its property shall be appointed
involuntarily; or,
 
(e)           a Change in Control as defined in Section 15.


6.           Severance
 
 
6.1    If the Employee executes a separation agreement and release of claims in
the Company’s standard form and (i) the Company terminates this Agreement
without Cause or (ii) the Employee terminates this Agreement pursuant to Section
5.1(a), then: (1) except in the case of death or disability, the Company shall
continue to pay Employee his then-current salary for the period of twelve (12)
months following the effective date of such termination; (2) the unvested
portions of all stock awards, stock options, restricted stock, restricted stock
units or performance shares and bonuses in the form of deferred compensation
that would have vested during the Term shall vest upon the effective date of
such termination; and (3) the Company shall continue to provide Employee
coverage under the Company’s group health insurance plan at the Company’s
expense for up to one (1) year following the effective date of such termination,
provided Employee makes an effective COBRA election regarding group health
insurance.  Except as otherwise required under Section 14.2, salary continuation
payments referenced in Sections 6.1(i)(1) and 6.1(ii)(1) above shall begin on
the first regular pay date following Employee’s separation from service.  The
Employee will not be eligible for any payments or benefits under this Section
6.1, if Employee is eligible to receive payments and benefits under the
following Section 6.2.
 
 
10

--------------------------------------------------------------------------------

 
 
6.2    In the event of a consummation of a Change in Control of the Company, and
if, upon such occurrence or within the period of one (1) year following such
occurrence, the Company terminates the Employee’s employment without Cause or
the Employee resigns for “Good Reason” (as defined herein) and the Employee
executes a separation agreement and release of claims in the Company’s standard
form, then, subject to compliance with Section 10 below,  (i) all stock awards,
stock options, restricted stock, restricted stock units or performance shares
granted to the Employee and past bonuses in the form of deferred compensation
granted to the Employee shall immediately vest and remain fully exercisable
through their original term with all rights; (ii) the Company shall continue to
pay the Employee his then-current base salary for twenty-four (24) months; and
(iii) if the Employee makes an effective COBRA election regarding group health
insurance, then the Company shall continue to provide the Employee with coverage
under the Company’s group health plan at the Company’s expense for a period of
eighteen (18) months following Employee’s separation from the Company.  Except
as otherwise required under Section 14.2, salary continuation payments
referenced in Section 6.2(ii) above shall begin on the first regular pay date
following Employee’s separation from service.  Finally, the payments and
benefits described in this Section 6.2 shall not be available if Employee’s
employment terminates due to death or disability during the one-year period
following a Change of Control.
 
 
11

--------------------------------------------------------------------------------

 
 
6.3         If Employee receives any form of compensation for Employee’s
provision of services (whether as employee, consultant, contractor or otherwise)
during the severance period described in Section 6.1 above, such compensation
shall be offset against the severance owed to Employee by the Company.  More
specifically, if the Employee’s compensation from post-separation services is
less than the severance owed by the Company, then the Company will pay the
difference between the two amounts to the Employee.  If the Employee’s
compensation from post-separation services is equal to or greater than the
severance owed by the Company, then the Company’s obligation to pay severance to
the Employee will end.  Employee agrees to inform the Company immediately if
Employee enters into any agreement to provide services to another person or
entity in exchange for any form of compensation during the severance period
stated in Section 6.1 above. Finally, irrespective of Employee’s provision of
post-separation services, the Company’s obligation to provide paid COBRA health
insurance coverage will continue for the stated period unless Employee
materially breaches this Agreement or withdraws from the Company’s plan during
the stated period.
 
 
12

--------------------------------------------------------------------------------

 
 
6.4         The Employee shall bear all expense of, and be solely responsible
for, all federal, state, local or foreign taxes due with respect to any payment
received under the Agreement, including, without limitation, any excise tax
imposed by Section 4999 of the Code (the "Excise Tax"); provided, however, that
any payment or benefit received or to be received by the Employee in connection
with a Change in Control or the termination of employment (whether payable under
the terms of the Agreement or any other plan, arrangement or agreement with the
Company or an affiliate (collectively, the "Payments") that would constitute a
"parachute payment" within the meaning of Section 280G of the Code, shall be
reduced to the extent necessary so that no portion thereof shall be subject to
the Excise Tax but only if, by reason of such reduction, the net after-tax
benefit received by the Employee shall exceed the net after-tax benefit that
would be received by the Employee if no such reduction was made.  For purposes
of this Section 6.4:
 
(a)           The "net after-tax benefit" shall mean (i) the Payments which the
Employee receives or is then entitled to receive from the Company or its
affiliates that would constitute "parachute payments" within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income and employment taxes payable by the Employee with respect to the
foregoing calculated at the highest marginal income tax rate for each year in
which the foregoing shall be paid to the Employee (based on the rate in effect
for such year as set forth in the Code as in effect at the time of the first
payment of the foregoing), less (iii) the amount of Excise Tax imposed with
respect to the payments and benefits described in (i) above.
 
(b)           All determinations under this Section 6.4 will be made by an
accounting firm or law firm that is selected for this purpose by the Company’s
Chief Executive Officer prior to the Change in Control (the "280G Firm").  All
fees and expenses of the 280G Firm shall be borne by the Company.  The Company
will direct the 280G Firm to submit any determination it makes under this
Section 6.4 and detailed supporting calculations to both the Employee and the
Company as soon as reasonably practicable.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           If the 280G Firm determines that one or more reductions are
required under Section 6.4, the 280G Firm shall also determine which Payments
shall be reduced (first from cash payments and then from non-cash benefits) to
the extent necessary so that no portion thereof shall be subject to the excise
tax imposed by Section 4999 of the Code, and the Company shall pay such reduced
amount to the Employee.  The 280G Firm shall make reductions required under this
Section 6.4 in a manner that maximizes the net after-tax amount payable to the
Employee.
 
(d)           As a result of the uncertainty in the application of Section 280G
at the time that the 280G Firm makes its determinations under this Section 6.4,
it is possible that amounts will have been paid or distributed to the Employee
that should not have been paid or distributed (collectively, the
"Overpayments"), or that additional amounts should be paid or distributed to the
Employee (collectively, the "Underpayments").  If the 280G Firm determines,
based on either the assertion of a deficiency by the Internal Revenue Service
against the Company or the Employee, which assertion the 280G Firm believes has
a high probability of success or controlling precedent or substantial authority,
that an Overpayment has been made, the Employee must repay to the Company,
without interest; provided, however, that no loan will be deemed to have been
made and no amount will be payable by the Employee to the Company unless, and
then only to the extent that, the deemed loan and payment would either reduce
the amount on which the Employee is subject to tax under Section 4999 of the
Code or generate a refund of tax imposed under Section 4999 of the Code. If the
280G determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Employee and the
Company of that determination, and the Company will promptly pay the amount of
that Underpayment to the Employee.
 
 
14

--------------------------------------------------------------------------------

 
 
(e)           The parties will provide the 280G Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
280G Firm, and otherwise cooperate with the 280G Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
this Section 6.4.
 
7.           Other Benefits.
 
In addition to other benefits contained herein, the Employee shall be entitled
to the following while Employee is employed with the Company:
 
(a)           Paid time-off of at least five (5) weeks per year taken in
accordance with the paid time-off policy of the Company in effect at the time.
 
(b)           The Company shall provide the Employee with an automobile
allowance of $750 per month and standard tax preparation and planning services.
 
8.           Confidentiality.
 
8.1           The Employee acknowledges that, during the course of performing
Employee’s services hereunder, the Company shall be disclosing information to
the Employee related to the Company's business, Inventions, projects and
business plans, as well as other information (collectively, "Confidential
Information").  The Employee acknowledges that the Company's business is
extremely competitive, dependent in part upon the maintenance of secrecy, and
that any disclosure of the Confidential Information would result in serious harm
to the Company.
 
 
15

--------------------------------------------------------------------------------

 
 
8.2           The Employee agrees that the Confidential Information only shall
be used by the Employee in connection with Employee’s activities hereunder as an
employee of the Company, and shall not be used in any way that is detrimental to
the Company.
 
8.3           The Employee agrees not to disclose, directly or indirectly, the
Confidential Information to any third person or entity, other than
representatives or agents of the Company.  The Employee shall treat all such
information as confidential and proprietary property of the Company.
 
8.4           The term "Confidential Information" does not include information
that (a) is or becomes generally available to the public other than by
disclosure in violation of this Agreement, (b) was within the Employee's
possession prior to being furnished to such Employee, (c) becomes available to
the Employee on a nonconfidential basis or (d) was independently developed by
the Employee without reference to the information provided by the Company.
 
8.5            The Employee may disclose any Confidential Information that is
required to be disclosed by law, government regulation or court order.  If
disclosure is required, the Employee shall give the Company advance notice so
that the Company may seek a protective order or take other action reasonable in
light of the circumstances.
 
8.6           Upon termination of this Agreement, the Employee shall promptly
return to the Company all materials containing Confidential Information, as well
as data, records, reports and other property, furnished by the Company to the
Employee or produced by the Employee in connection with services rendered
hereunder.  Notwithstanding such return or any of the provisions of this
Agreement, the Employee shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 8 for a period of three (3)
years after the termination of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
8.7           In connection with Employee’s employment by the Company, the
Employee hereby acknowledges that Employee may enter into more than one
agreement with regard to (a) the confidentiality of certain books, records,
documents and business, (b) rights to certain inventions, proprietary
information, and writings, (c) publication of certain materials, and (d) other
related matters (the "Confidential Matters") of the Company (the
"Confidentiality Agreements").  In order to clarify any potential conflicts
between certain respective provisions of such Confidentiality Agreements, the
Employee and the Company hereby agree that, as among such Confidentiality
Agreements, the provision (or part thereof) in any such Confidentiality
Agreement that affords the greatest protection to the Company with respect to
the Confidential Matters shall control.
 
9.           Inventions Discovered by the Employee While Performing Services
Hereunder.  During the Term, the Employee shall promptly disclose to the Company
any invention, improvement, discovery, process, formula, or method or other
intellectual property, whether or not patentable, whether or not copyrightable
(collectively, "Inventions") made, conceived or first reduced to practice by the
Employee, either alone or jointly with others, while performing service
hereunder.  The Employee hereby assigns to the Company all of his right, title
and interest in and to any such Inventions.  During and after the Term, the
Employee shall execute any documents necessary to perfect the assignment of such
Inventions to the Company and to enable the Company to apply for, obtain, and
enforce patents and copyrights in any and all countries on such Inventions.  The
Employee hereby irrevocably designates the Chief Intellectual Property Officer
of the Company as his agent and attorney-in-fact to execute and file any such
document and to do all lawful acts necessary to apply for and obtain patents and
copyrights and to enforce the Company's rights under this paragraph.  This
Section 9 shall survive the termination of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
10.           Non-Competition and Non-Solicitation.
 
During the Term and for a period of one year following the date of termination
of Employee’s employment with the Company and/or the termination of this
Agreement, for any reason and whether voluntary or involuntary:  (a) the
Employee shall not in the United States or in any country in which the Company
shall then be doing business, directly or indirectly, enter the employ of, or
render any services to, any person, firm or corporation engaged in any business
that is competitive with the business of the Company or of any of its
subsidiaries or affiliates of which the Employee may become an employee or
officer during the Term; Employee shall not engage in such business on
Employee’s own account; and Employee shall not become interested in any such
business, directly or indirectly, as an individual, partner, shareholder,
director, officer, principal, agent, employee, trustee, consultant, or any other
relationship or capacity; provided, however, that nothing contained in this
Section 10 shall be deemed to prohibit the Employee from acquiring, solely as an
investment, shares of capital stock of any public corporation;  (b) neither the
Employee nor any Affiliate of the Employee shall solicit or utilize, or assist
any person in any way to solicit or utilize, the services, directly or
indirectly, of any of the Company's directors, key advisors, officers or
employees (collectively, "Associates of the Company").  This non-solicitation
and non-utilization provision shall not apply to Associates of the Company who
have previously terminated their relationship with the Company.  The above
covenants will apply to the Employee, regardless of the circumstances under
which the employment ends or this Agreement is terminated.
 
 
18

--------------------------------------------------------------------------------

 
 
10.1            If the Employee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 10, the Company shall have the
following rights and remedies:
 
10.1.1            The right and remedy to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Company and that money damages shall not provide an
adequate remedy to the Company; and
 
10.1.2            The right and remedy immediately to cease providing the salary
continuation payments and other benefits under Sections 6.1 and 6.2 of this
Agreement and to require the Employee to repay to the Company any such payments
and benefits that already have been provided as of the time the Company learns
of Employee’s breach of this Section 10.
 
10.1.3           The right and remedy and to require the Employee to account for
and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits (collectively "Benefits") derived or received by
the Employee as the result of any transactions constituting a breach of any of
the provisions of the preceding paragraph, and the Employee hereby agrees to
account for and pay over such Benefits to the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
Each of the rights and remedies enumerated above shall be independent of the
other, and shall be severally enforceable, and all of such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.
 
10.2           If any of the covenants contained in Section 8, 9 or 10, or any
part thereof, is hereafter construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect without regard to the invalid portions.
 
10.3           If any of the covenants contained in Section 8, 9 or 10, or any
part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision and, in its reduced form, such provision shall then be
enforceable.
 
10.4           The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 8, 9 and 10 upon the courts of any
state within the geographical scope of such covenants.  In the event that the
courts of any one or more of such states shall hold any such covenant wholly
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other states within the geographical scope of such covenants, as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being, for this purpose, severable into diverse and
independent covenants.
 
 
20

--------------------------------------------------------------------------------

 
 
10.5           The covenants in Sections 8, 9, and 10 are conditions of
Employee’s continued employment with the Company, and they are not tied to
Employee’s performance of any particular position, role or job; therefore, the
covenants in Sections 8, 9, and 10 shall survive any change in Employee’s
position, title, compensation, benefits, role, or responsibilities and shall
remain in full force and effect following any such change.  By continuing in the
Company’s employ, Employee continually re-affirms the intention to be bound by
these ongoing covenants.
 
11.           Indemnification.
 
The Company shall indemnify the Employee, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
Employee in connection with any action, suit or proceeding to which Employee may
be made a party by reason of being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.  The Company shall
provide, subject to its availability upon reasonable terms (which determination
shall be made by the Board) at its expense, directors and officers insurance for
the Employee in reasonable amounts.  The Board shall make, in its sole
discreation, determination with respect to (a) the availability of insurance
upon reasonable terms and (b) the amount of such insurance coverage.
 
12.           Notices.
 
All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by prepaid telegram (confirmed delivery by the telegram service),
private overnight mail service (delivery confirmed by such service), registered
or certified mail (return receipt requested), or delivered personally, as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):
 
 
21

--------------------------------------------------------------------------------

 


If to the Company:
ARIAD Pharmaceuticals, Inc.
26 Landsdowne Street
Cambridge, Massachusetts 02139
Attention: Chief Executive Officer
Telephone:     (617) 494-0400
Fax:                  (617) 494-1828
 


If to the Employee:
Martin John Duvall
21 Red Oak Row
Chester, New Jersey 07930


Upon Employee’s relocation to the Boston, Massachusetts area, he will provide
his new address to the Company, in care of the Chief Executive Officer, and that
address shall replace the above address for the purpose of this Section of the
Agreement.
 
13.           General.
 
13.1           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
agreements made and to be performed entirely in Massachusetts.
 
13.2           The parties agree that any action, claim, or other proceeding
involving any dispute between them shall be resolved by a judge alone in a bench
trial, and both parties expressly waive their right to a trial by a jury of any
such action, claim, or proceeding.
 
 
22

--------------------------------------------------------------------------------

 
 
13.3            The Section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
13.4            This Agreement sets forth the entire agreement and understanding
of the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  Neither Party has made any representation, promise or
inducement that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.
 
13.5            This Agreement and the Employee's rights and obligations
hereunder may not be assigned by the Employee or the Company; provided, however,
the Company may assign this Agreement to an Affiliate or a successor-in
interest.
 
13.6           This Agreement may be amended, modified, superseded, canceled,
renewed or extended, and the terms or covenants hereof may be waived only by a
written instrument executed by the parties hereto or in the case of a waiver, by
the party waiving compliance.  In order to be effective, any such modification
or amendment must be signed by the Company’s Chief Executive Officer; Employee
acknowledges that no other officer, employee, Director or representative is
authorized to modify or amend the terms of this Agreement.  The failure of a
party at any time or times to require performance of any provision hereof shall
in no manner affect the right at a later time to enforce the same.  No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
 
 
23

--------------------------------------------------------------------------------

 
 
14.           Section 409A.
 
14.1           Notwithstanding any other provision to the contrary, the parties
agree that amounts payable under the Agreement shall be interpreted to comply
with or be exempt from Section 409A of the Code (“Section 409A”) consistent with
the intentions set forth in this Section 14.
 
14.2           Salary continuation payments that may become payable under either
Section 6.1 or Section 6.2 are intended to be exempt from Section 409A to the
maximum extent permitted under (a) the "short-term deferral" rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations (to the extent of such
payments made from the date of termination of employment or termination of the
Agreement, as the case may be, through March 14th of the calendar year following
such separation) and (b) the “separation pay due to involuntary separation from
service” rule set forth in Section l.409A--1(b)(9)(iii) of the Treasury
Regulations (to the extent that such payments made after said March 14th).  For
purposes of the Agreement, each payable and benefit payable hereunder is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
 
14.3           Continued employer paid COBRA benefits described in Section 6.1
and 6.2 are intended to be exempt from Section 409A under either the welfare
benefits exception set forth in Section 1.409A-1(a)(5) of the Treasury
Regulations (if COBRA premium payments are not taxable to the Employee) or the
limited payments exception set forth in Section 1.409A-1(b)(9)(v)(D) of the
Treasury Regulations (if COBRA premium payments are taxable to the Employee).
 
 
24

--------------------------------------------------------------------------------

 
 
14.4           All expenses or other reimbursements as provided under the
Agreement shall be payable in accordance with the Company’s policies in effect
from time to time, but in any event shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Employee.  No reimbursement or expenses eligible for reimbursement in any
taxable year shall in any way affect the expenses eligible for reimbursement in
any other taxable year and the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchanged for another benefit.
 
14.5           If the Employee is considered by the Company to be a “specified
employee” (within the meaning of Section 409A) upon separation from service and
any payment or the provision of any benefit under the Agreement or otherwise
that is payable upon separation from service is determined to be nonqualified
deferred compensation subject to Section 409A after giving full effect to the
intentions set forth in this Section 14, then any such payment or benefit shall
not commence until the earlier of (i) the first payroll period commencing during
the seventh month immediately following the date of such separation from
service, and (ii) the date of Employee’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all payments and benefits delayed hereunder
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under the
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
 
25

--------------------------------------------------------------------------------

 
 
14.6           All payments and benefits that are payable upon a termination of
the Agreement (including Section 6.1) or a termination of the Employee’s
employment hereunder shall be paid or provided only upon the Employee’s
“separation from service” from the Company within the meaning of Section 409A
(determined after applying the presumptions set forth in Section 1.409A-1(h)(1)
of the Treasury Regulations.
 
15.           Definitions.  As used herein the following terms have the
following meaning:
 
(a)            "Affiliate" means and includes any corporation or other business
entity controlling, controlled by or under common control with the corporation
in question.
 
(b)           "Person" means any natural person, corporation, partnership, firm,
joint venture, association, joint stock company, trust, unincorporated
organization, governmental body or other entity.
 
(d)            "Subsidiary" means any corporation or other business entity
directly or indirectly controlled by the corporation in question.
 
(e)           "Change in Control” means the occurrence of any of the following
events:
 
(i)  Any corporation, person or other entity makes a tender or exchange offer
for shares of the Company's Common Stock pursuant to which such corporation,
person or other entity acquires more than fifty (50) percent of the issued and
outstanding shares of the Company's Common Stock;
 
(ii)  The stockholders of the Company approve a definitive agreement to merge or
consolidate the Company with or into another corporation or to sell or otherwise
dispose of all or substantially all of the Company's assets; or
 
 
26

--------------------------------------------------------------------------------

 
 
(iii) Any person within the meaning of Section 3 (a) (9) or Section 13 (d) of
the Securities Exchange Act of 1934 acquires more than fifty (50) percent of the
combined voting power of Company's issued and outstanding voting securities
entitled to vote in the election of the Board.
 
(f)           “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended, and the final regulations and any guidance promulgated
thereunder.
 
(g)           “Good Reason” means the occurrence of one or more of the following
conditions arising without the Employee’s voluntary consent:
 
(i) any requirement that the Employee relocate to a worksite that would increase
the Employee’s one-way commuting distance by more than twenty-five (25) miles,
provided that the Employee gives notice to the Company within ninety (90) days
of the relocation and the increase in commuting distance is not cured within
thirty (30) days of such notice;
 
(ii) the Company’s material breach of any provision of this Agreement with the
Employee, provided that the Employee gives notice to the Company within ninety
(90) days of the initial occurrence of the breach and it is not cured within
thirty (30) days of such notice; or
 
(iii) the material diminution of Employee’s roles, responsibilities, scope of
authority, or level in the overall management structure or hierarchy of the
Company and/or the entity resulting from a Change in Control, provided that the
Employee gives notice to the Company within ninety (90) days of the initial
occurrence of the material diminution, and it is not cured within thirty (30)
days of such notice.
 
 
27

--------------------------------------------------------------------------------

 
 
For avoidance of doubt, a “material breach of any provision of this Agreement”
under clause (ii) above includes, without limitation, the Company’s failure to
pay or provide salary, bonus or any other form of compensation referenced in
Section 3 that is not corrected by the Company within thirty (30) days after
receiving notice from the Employee, provided such notice is provided by the
Employee within ninety (90) days of the initial occurrence of the breach.  This
definition of “Good Reason” shall be interpreted consistent with the definition
of an “involuntary separation from service” under Section 1.409A-1 (n) of the
Treasury Regulations.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.





 
ARIAD PHARMACEUTICALS, INC.
             
By
/s/ Harvey J. Berger
     
Harvey J. Berger, M.D.
   
Chairman and Chief Executive Officer
                 
EMPLOYEE
                /s/ Martin J. Duvall     Martin John Duvall  

 
 
28

 